                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 17-68-GF-BMM

                           Plaintiff,

            vs.
                                              ORDER GRANTING MOTION
 BRANDON CORDELL BENNETT,                     TO REDACT TRANSCRIPT

                           Defendant.



       Based upon the United States’ motion, and good cause appearing in support

thereof,

       IT IS HEREBY ORDERED, that the United States’ Motion to Redact

Transcript is GRANTED. The United States may file a redaction request

identifying the locations in the transcript where the adult victim-witnesses’ names

shall be redacted to their initials.

       Dated this 1st day of May, 2019.




                                          1
